Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment filed on 8 March 2021 has been entered. Claims 1-4, 6-11, 13-18, and 20-22 have been amended.  No claims have been cancelled or added.  Claims 1-22 are still pending in this application, with only claims 1, 8, 15, and 22 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Irina Sullivan (US Reg. 72,922) on 24 March 2021.


Please amend claim 8 as follows:
A monolithic linear heatsink comprising: 
a solid or substantially solid core;
a plurality of heat dissipating fins extending outwardly from an exterior surface of the core, wherein the exterior surface of the core defines at least one flat surface;
at least one light source disposed on the at least one flat surface of the core; and
a power or a power and data conductor is conveyed thorough at least one of at least one partial or full enclosure defined by at least one of the plurality of heat dissipating fins and a longitudinal opening of the core, wherein heat generated by the at least one light source propagates radially and contemporaneously through a solid portion of the core to two or more of the heat dissipating fins coupled to the core, wherein a first area of the solid portion of the core is greater than a second area of the longitudinal opening of the core, and wherein the first area and the second area are measured at a section along axis transverse to the length of the core.

Please amend claim 15 as follows:
A monolithic linear heatsink comprising:
a solid or substantially solid core;
a plurality of heat dissipating fins extending outwardly from an exterior surface of the core, wherein the exterior surface of the core defines at least one flat surface; 
at least one light source disposed on the at least one flat surface of the core, wherein heat generated by the at least one light source propagates radially and 
at least one externally mounted detachable device mechanically and/or electromechanically coupled to the exterior surface of the core, wherein a first area of the solid portion of the core is greater than a second area of the longitudinal opening of the core, and wherein the first area and the second area are measured at a section along axis transverse to the length of the core.

Please amend claim 22 as follows:
	A method comprising:
providing a linear heatsink including
a solid or substantially solid core,
a plurality of heat dissipating fins extending outwardly from an exterior surface of the core, wherein the exterior surface of the core defines at least one flat surface, and wherein the exterior surface of the core retains electrified and/or non-electrified devices, and
at least one light source disposed on the at least one flat surface of the core;
supporting the linear heatsink from at least one selectable support point along a length of the linear heatsink, wherein the linear heatsink includes a structural member that retains electronic devices and conveys power or power and data; and 
conveying power or power and data to at least one of: a) a light source; b) at least one of the electronic devices; c) a light source and at least one of the electronic devices; or d) a light source, at least one of the electronic devices, and at least one other light , wherein a first area of a solid portion of the core is greater than a second area of the longitudinal opening of the core, and wherein the first area and the second area are measured at a section along axis transverse to the length of the core.

Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8, and 15, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for structural arrangement of a monolithic heat sink comprising a power or a power and data conductor extending through the longitudinal opening of the core, wherein heat generated by the at least one light source directly propagates radially and contemporaneously through a solid portion of the core to two or more of the heat dissipating fins coupled to the core, wherein a first area of the solid portion of the core is greater than a second area of the longitudinal opening of the core, and wherein the first area and the second area are measured at a section along axis transverse to the length of the core in combination with each and every remaining limitations of the claims.
Regarding independent claim 22, the prior art, whether taken alone or in combination, fails to disclose, teach, or render obvious the specifically called for method of supporting a linear 
The remaining claims are indicated allowable due only to their dependency on at least one of the independent claims.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719.  The examiner can normally be reached on MTWF 1pm-6pm and R 2pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875